Citation Nr: 1229551	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  07-15 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a head injury.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to September 1976.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for service connection for an acquired psychiatric disability, to include PTSD, and for residuals of a head injury. This case was previously before the Board in July 2010 and again in February 2012, and was remanded for additional development of the record and/or to ensure due process.  

In its February 2012 decision, the Board granted service connection for hepatitis C.  This decision, accordingly, is limited to the issues set forth on the preceding page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts service connection is warranted for an acquired psychiatric disability and for residuals of a head injury.  He maintains he was involved in a motor vehicle accident while on leave during active duty in 1974, and this contributed to his psychiatric disability.  He states that his mother and cousin were injured in this accident and that a friend was paralyzed.  He also claims he suffered a head injury in this accident.  He maintains he was treated for the head injury at a hospital in Los Angeles and then placed in jail because police smelled alcohol on his breath.  

The Veteran also states he was an in-patient at the West Los Angeles VA Medical Center (VAMC) in 1982 and 1990.  He adds he was treated at the Sepulveda VAMC for bipolar disorder in the 1990's.  

There is no indication in the record that the VA has attempted to procure police records relating to the motor vehicle accident in 1974, or to obtain the VA medical records the Veteran has referenced.  In this regard, the Board notes this is a rebuilt folder.  

The Board regrets any further delay resulting from this determination.


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request he furnish all pertinent information concerning the motor vehicle accident in 1974.  This should include the date and location of the accident; the name of the medical facility where he reports he was treated following the accident; and the police department and prison facility where he was incarcerated.  The RO/AMC should obtain any records referred to by the Veteran, to include a police report of the accident.   

2.  Request the Veteran provide the names, addresses and dates of treatment (VA and non-VA) from whom he has received treatment for a psychiatric disability, or residuals of a head injury, since service.  He should be specifically requested to furnish the dates of treatment at VA facilities.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran, not already of record.

3.  Following completion of the above, only if additional evidence has been received, the RO should readjudicate the issues on appeal  If any benefit sought is not granted, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


